IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-20967
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GAYLAN LAVAN,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-141-1
                       --------------------
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gaylan Lavan appeals his guilty-plea conviction under

18 U.S.C. § 922(g)(1) for possession of a firearm by a convicted

felon.   He argues that the factual basis for his guilty plea,

which showed his intrastate possession of firearms manufactured

outside the state, was insufficient to establish the nexus with

interstate commerce required by 18 U.S.C. § 922(g)(1).      He

acknowledges that his claim is foreclosed by Fifth Circuit


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20967
                                -2-

precedent and states that he raises the claim to preserve it for

possible Supreme Court review.

     Lavan’s claim is foreclosed by circuit precedent.   See

United States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir.), cert.

denied, 123 S. Ct. 253 (2002); United States v. Daugherty,

264 F.3d 513, 518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S.

1150 (2002).   Accordingly, the district court's judgment is

AFFIRMED.